DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transformer” and the “winding system” recited in claim 14  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: 
references to claims (e.g., par. [0006]) should be removed as claims are subject to amendments and/or cancellations during prosecution.
Furthermore, par. [0010] contains ungrammatical clause: “an axonometric projection a portion [sic] of an electrical assembly”.
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Objections

Claims 1, 10, and 16 are objected to because of the following informalities: an article “a” is omitted before “dielectric liquid” in line 3 of claim 1. Further, it appears that a comma is omitted following “at least one fuse” in line 4 of claim 1.
Furthermore, in line 5 of claim 10 an article “an” is used instead of “a” before “connecting protrusion”. 
Furthermore, in line 18 of claim 16, an article “a” is omitted before  “part”. Also, in line 19 of the claim “the indication signal” lacks antecedent basis.
Appropriate correction is required. Applicant’s cooperation is requested in correcting of any remaining errors of which Applicant may become aware in the claims.

Allowable Subject Matter

Claims 1-20 would be allowed upon obviation of the objections as explained above.
The allowability resides in the overall structure, functionality and method as recited in the independent claims 1 and 16.
Document CN 101577199 (cited in IDS) is regarded as the prior art closest to the subject-matter of present invention, and discloses (references in parentheses applying to this document): an electrical assembly (see Fig. 1) comprising: a housing (1) forming a liquid tank inside thereof; dielectric liquid (transformer oil, 2) in the liquid tank; a fuse system comprising at least one fuse (4) each provided with a striker pin (5), immersed in the dielectric liquid, and supported to the housing by a supporting structure; a blown fuse indication system (micro-switch, 8) adapted to indicate a blowout of any one of the at least one fuse by an indication signal detectable outside the housing.
	However, the electrical assembly according to claim 1 differs from this known assembly in that the blown fuse indication system comprises an actuator mechanism having a pivotable member acting on a push-bar, combined with a sensor device to detect movement of a first indication member attached to the push-bar, as recited in claims 1 and 16. 
The blown fuse indication system featured in the assembly according to claim 1 does not use a micro-switch, which solves the problem of providing a better galvanic separation between the live components in the tank and the indication system.
The remaining references made of record teach various fuse status indicating arrangements with striker pins. None of the prior art references of record, taken alone or in combination, are believed to render the present invention unpatentable as claimed.

Conclusion

This application is in condition for allowance except for the formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835